Opinion oe the Court by
Judge Robertson .
E. M. Garriot having obtained a license to keep a tavern, which authorized him to retail spirituous liquors and not choosing to exercise that privilege himself, gave it to the appellee John Gill, who, for retailing under that license, was indicted for keeping a tippling house.
Attorney General, for appellant.
He pleaded tbe authority thus granted to him by Garriot under his license. And, on that issue, which the circuit court adjudged upon rendered judgment in his favor.
As the retailing was in a room covered by Garriot’s license, it seems to this court that the judgment is right. Although Garriot testified that he had no interest in the profits and charged nothing for the privilege granted to the' appellee, yet being, as he was, responsible on his bond for the conduct of the appellee as his gratuitous agent, the latter did not retail without lawful license and was therefore not fineable for the mere act of selling liquors by retail, nor was thereby guilty of keeping a tippling house. And this was substantially so adjudged by this court in the late unreported case of the Commonwealth vs. Neal.
Wherefore, the judgment is affirmed.
(See Vol. 1, Ky. Opin., 79.)